

FIRST AMENDMENT TO
LOAN AGREEMENT


This FIRST AMENDMENT TO LOAN AGREEMENT (this "Amendment"), effective as of June
30, 2008, is made by and between Well Chance Investments Limited, a company
incorporated in the British Virgin Islands (the "Company"), and RMK Emerging
Growth Opportunity Fund LP, a Delaware limited partnership (the "Lender").
 
WHEREAS, on January 31, 2008, the Company entered into a Loan Agreement (the
"Loan Agreement") with the Lender pursuant to which the Lender were to extend a
loan to the Company in the aggregate amount of up to $444,733.15, consisting of
an Initial Loan of $244,733.15, and an Additional Loan of up to $200,000; and
 
WHEREAS, subsequent to executing the Loan Agreement, the parties determined that
the aggregate amount for the RMK Loan should be 375,733.15, consisting of an
Initial Loan of $175,733.15, and an Additional Loan of up to $200,000, which is
consistent with the outstanding balance as of March 31, 2008.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Defined Terms. Capitalized terms used but not defined herein have the
meanings assigned to them in the Loan Agreement.
 
2.  Amendments to Sections 2.1 and 2.2. Sections 2.1 and 2.2 of the Loan
Agreement are hereby deleted in their entirety and replaced by the following:
 
"2.1  Loan. According to the terms and subject to the conditions of this
Agreement, RMK shall make a single-installment loan to the Company on the
Initial Closing Date in the amount of at least $175,733.15 (the "Initial Loan").
RMK shall advance an additional Loan, in accordance with the terms set forth in
Section 2.2, in the amount of up to $200,000 (the "Additional Loan") (the
Initial Loan and the Additional Loan, if any, shall be referred to collectively
as the "Loan"). The Initial Loan and the Additional Loan shall be $375,733.15.
The Initial Loan shall be used solely for payment of the Company's Transaction
Fees and shall be evidenced by promissory note(s) in the form attached hereto as
Exhibit A ("Note"), duly executed on behalf of the Company and dated as of the
Initial Loan Closing Date. The Initial Loan Closing Date shall be no later than
the closing of the share exchange transaction between Noble Quests, a Nevada
corporation and the shareholders of the Company ("Merger Closing Date")."
 
"2.2  Additional Loan. Provided there is no Event of Default under this
Agreement, RMK shall make an Additional Loan to the Company of up to $200,000.
RMK shall be obligated to make the Additional Loan so long as there is no Event
of Default within 20 calendar days of the Initial Loan Closing Date. The
Additional Loan shall be evidenced by a Note, duly executed on behalf of the
Company and dated as of the Additional Loan Closing Date."



--------------------------------------------------------------------------------


3.  Amendment to Section 2.3(b). Section 2.3(b), including footnote 1, of the
Loan Agreement is hereby deleted in its entirety and replaced by the following:
 
"(b)  Initial Payment Period Repayments. The total amount due and payable to RMK
(regardless of whether or not there is a closing of an Equity Financing) if such
repayment is delivered to RMK on or before the 365th calendar day after the
Initial Loan Closing Date shall be the sum of the Loan(s) (the "Loan Principal")
plus a loan fee of 68.64045% of the amount of the Loan Principal (the "Initial
Loan Premium"). For example, if the Loan Principal were $375,733.15, then the
Loan Principal and Initial Loan Premium would be a total of $633,638. Any funds
received by RMK as a partial repayment of the Loan ("Partial Repayment") on or
before the 365th calendar day after the Initial Loan Closing Date shall be
applied toward repayment as follows:


(i) 59.3% of the Partial Repayment shall be applied toward payment of the
remaining outstanding Loan Principal owed by the Company as of the date of such
Partial Repayment; and
 
(ii) 40.7% of the Partial Repayment shall be applied toward payment of the
remaining outstanding Initial Loan Premium as of the date of such Partial
Repayment.1"
 
"1 For example, if the Company's first repayment is a Partial Repayment of
$100,000 during the Initial Payment Period, $59,300 of such Partial Repayment
will be applied toward payment of the outstanding Loan Principal (thus reducing
the amount outstanding owed for Loan Principal from $375,733.15 to $316,433.15),
and $40,700 of such Partial Repayment will be applied toward payment of the
outstanding Initial Loan Premium (thus reducing the amount of outstanding
Initial Loan Premium from $257,904.93 to $217,204.93)."
 
4.  Amendment to Footnote 3. Footnote 3 of the Loan Agreement is hereby deleted
in its entirety and replaced by the following:
 
"3 For example and continuing with the hypothetical described in footnote 1
above, assume the Company makes another $100,000 Partial Repayment to RMK during
the Initial 45-day Period. The portion of the $100,000 Partial Repayment to be
allocated toward payment of the remaining outstanding Loan Principal would equal
$58,602.40 (thus further reducing the remaining outstanding Loan Principal from
$316,433.15 to $257,830.75). The portion of the $100,000 Partial Repayment to be
allocated toward payment of the remaining outstanding Initial Loan Premium would
equal $40,225.55 (thus further reducing the remaining outstanding Initial Loan
Premium from $257,904.93 to $217,679.38). The portion of the $100,000 Partial
Repayment that would be applied toward payment of the total outstanding
Additional Loan Fee due would equal $1172.05."
 
5.  Amendment to Section 7.1. Section 7.1 of the Loan Agreement is hereby
deleted in its entirety and replaced by the following:
 
"7.1  Issuance of Warrant. In the event that there is a closing of the Merger,
on the Merger Closing Date, the Company shall cause Noble Quests, by including a
condition to the closing of the Merger in the merger agreement, to issue to RMK
a Common Stock Purchase Warrant (the "Warrant") substantially in the form
attached hereto as Exhibit D. The Warrant shall be immediately exercisable upon
issuance and shall be exercisable until the third anniversary of the issuance
date of the Warrant. The Warrant exercise price shall equal $2.50 per share,
subject to adjustments as set forth in Section 2 of the Warrant (the "Initial
Exercise Price"). The total number of shares underlying the Warrant that RMK
will receive shall equal 150,294 shares of Noble Quests' common stock."



--------------------------------------------------------------------------------


6.  Effect of Amendment. Except as expressly amended hereby, the Security
Agreement shall continue in full force and effect and its terms are incorporated
herein by this reference and shall constitute a part of this Amendment. Any
references to the "Security Agreement" or to the words hereof, hereunder or
words of similar effect in the Security Agreement shall mean the Security
Agreement as amended hereby. In the event of any conflict between the Security
Agreement and this Amendment, the terms and conditions of this Amendment shall
control.
 
7.     Counterparts; Facsimile Signatures. This Amendment may be executed in
separate counterparts each of which will be an original and all of which taken
together will constitute one and the same agreement. This Amendment may be
executed using facsimiles of signatures, and a facsimile of a signature shall be
deemed to be the same, and equally enforceable, as an original of such
signature.
 
[SIGNATURE PAGE FOLLOWS]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of August 23, 2008.
 

       
THE COMPANY:
      WELL CHANCE INVESTMENTS LIMITED      
   
   
    By:   /s/ Jeffrey Dash  

--------------------------------------------------------------------------------

Jeffrey Dash,   Chief Executive Officer    

   
 
 
THE LENDER:
      RMK EMERGING GROWTH OPPORTUNITY FUND LP       
   
   
    By:   /s/ Adam M. Roseman  

--------------------------------------------------------------------------------

Adam M. Roseman, as authorized
signatory for and on behalf of
ARC EMERGING GROWTH PARTNERS, LLC, General Partner of RMK Emerging Growth
Opportunity Fund LP
   